Citation Nr: 9916542	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-17 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for skin rash, warts, 
and tinea pedis, claimed as secondary to exposure to 
herbicide agents.

3.  Entitlement to a compensable rating for fractures of the 
mandible, including left subcondylar fracture.

4. Entitlement to service connection for residuals of dental 
trauma, claimed as lost teeth, for the purpose of obtaining 
VA outpatient dental treatment.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for blurred vision.

7.  Entitlement to service connection for residuals of 
exposure to radiation.

8.  Entitlement to service connection for cancer of the 
prostate, claimed as secondary to exposure to herbicide 
agents.

9.  Entitlement to service connection for acute and subacute 
peripheral neuropathy, claimed as secondary to exposure to 
herbicide agents.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from January 1962 to May 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision in 
which the regional office (RO) denied entitlement to service 
connection for hearing loss, blurred vision, missing teeth, 
residuals of exposure to radiation, and skin disorders, 
including skin rashes, warts, and tinea pedis claimed as 
secondary to herbicide exposure; granted service connection 
for residuals of fracture of the mandible with lost teeth and 
assigned a disability rating of zero percent; and denied 
entitlement to non-service-connected pension.  The veteran 
also appealed a subsequent rating decision that denied 
service contention for fibromyalgia.  

Service connection was later granted for non-service-
connected pension.  Consequently, this issue is no longer 
before the Board on appeal.  

The issues of service connection for residuals of dental 
trauma, exposure to radiation, fibromyalgia, and blurred 
vision are the subjects of the REMAND part of this decision.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter referred to as the Court) held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

Concerning the issue of entitlement to a compensable rating 
for the residuals of fracture of the mandible, the Board also 
notes that the Court, in Fenderson v. West, 12 Vet. App. 119 
(1999) held, in part, that the RO never issued a SOC 
concerning the issue involving the right testicle, as the 
document adding that issue to the appeal "mistakenly treated 
the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' ... rather than as a disagreement with the 
original rating award, which is what it was."  Id. at 132, 
emphasis in the original.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to the issue 
involving the right testicle was not properly before it, on 
the basis that a substantive appeal had not been filed. 

This case differs from Fenderson in that the appellant did 
file a timely substantive appeal concerning the initial 
rating to be assigned for the disability at issue.  The SOC 
did provide him with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation.  The 
appellant's timely substantive appeal clearly indicated that 
he knew that the appeal was from the RO's initial assignment 
of a disability evaluation.  The Board observes that the 
Court, in Fenderson, did not specify a formulation of the 
issue that would be satisfactory, but only distinguished the 
situation of filing a NOD following the grant of service 
connection and the initial assignment of a disability 
evaluation from that of filing a NOD from the denial of a 
claim for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a compensable disability evaluation.  See 
Bernard v. Brown, 4 Vet. App. 384 (1883).  Therefore, the 
Board will not remand this matter solely for a re-
characterization of the issue in a new SOC.


FINDINGS OF FACT

1.  The record contains no medical evidence that the veteran 
has hearing loss disability in his right ear.

2.  The record contains no medical evidence of a nexus 
between the veteran's current disability from left ear 
sensorineural hearing loss and any disease or injury incurred 
during his active military service.

3.  The record contains no medical evidence that the veteran 
currently has a skin disorder that is recognized by VA as 
etiologically related to exposure to herbicide agents used in 
Vietnam.

4.  The record contains no competent medical evidence that 
the veteran's complaints of skin rashes, tinea pedis, and 
warts are related to exposure to herbicide agents during 
service in Vietnam.

5.  The record contains no competent medical evidence of a 
nexus between current disability from a skin disorder and any 
in-service disease or injury.

6.  The veteran's disability from residuals of fractures of 
the mandible is manifested by objective findings of 
tenderness to palpation of the subauricular and submandibular 
areas, without loss of mandibular motion or loss of 
masticatory or other function.

7.  The veteran was notified of the denial of service 
connection for prostate cancer and for acute and subacute 
peripheral neuropathy by a letter dated January 16, 1997.

8.  The veteran filed a NOD concerning the issues of 
entitlement to service connection for prostate cancer and for 
acute and subacute peripheral neuropathy in August 1997.  

9.  The RO issued a SOC concerning the issues of service 
connection for prostate cancer and for acute and subacute 
peripheral neuropathy on May 12, 1998.

10.  The veteran did not file a substantive appeal concerning 
the issues of service connection for prostate cancer and for 
acute and subacute peripheral neuropathy.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).

2.  The claim of entitlement to service connection for a skin 
disorder, including skin rashes, tinea pedis, and warts, 
claimed as a result of exposure to herbicides, is not well 
grounded.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

3.  The criteria for an increased rating for fractures of the 
mandible have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.71a, Diagnostic Code 9903 (1998).

4.  There is no appeal pending before the Board of Veterans' 
Appeals concerning the issues of entitlement to service 
connection for cancer of the prostate and for acute and 
subacute peripheral neuropathy.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 have been interpreted to provide that where a 
veteran has served 90 days or more during a period of war or 
after December 31, 1946, and develops sensorineural hearing 
loss to a degree of disability of 10 percent or more within 
one year of separation from such service, such disease shall 
be presumed to have been incurred in service.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims of entitlement to service connection for 
hearing loss and skin disorders, including skin rashes, tinea 
pedis, and warts, are not well grounded.  Although the RO did 
not specifically state that it denied these claims on the 
basis that they were not well grounded, the Board concludes 
that this error was not prejudicial to the claimant.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995) (deciding that the 
remedy for the Board's deciding on the merits a claim that is 
not well grounded should be affirmance, on the basis of 
nonprejudicial error).  While the RO denied service 
connection on the merits, the Board concludes that denying 
the claims because they are not well grounded is not 
prejudicial to the appellant, as the appellant's arguments 
concerning the merits of the claim included, at least by 
inference, the argument that sufficient evidence to establish 
well-grounded claims is of record.  Therefore, the Board 
finds that it is not necessary to remand the matter for the 
issuance of a supplemental statement of the case concerning 
whether or not the claims are well grounded.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision dated in January 
1995, and in the statement of the case and supplemental 
statement of the case.  The discussion below informs the 
veteran of the types of evidence lacking, and which he should 
submit for a well-grounded claim.  Unlike the situation in 
Robinette, the veteran has not advised VA of the existence of 
any particular evidence which, if obtained, would render 
these claims well-grounded.

I.  Service Connection for Hearing Loss

Under 38 C.F.R. § 3.385 (1998), impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.

The veteran contends that he has hearing loss secondary to 
injuries he sustained in an assault and battery during his 
active military service.  During audiological testing January 
1962, his puretone hearing thresholds, in decibels, for the 
following frequencies were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
xxx
0
LEFT
0
0
0
xxx
0

Hospital summaries dated in November 1965 document the 
injuries the veteran sustained in an assault.  However, such 
summaries contain no reference to complaint or diagnosis of 
hearing loss.  During his medical examination for separation 
from service, his hearing was 15/15 for whispered and spoken 
voice.  No hearing loss was diagnosed.

During a VA ear examination in November 1994, the veteran had 
subjective complaints of tinnitus in both ears.  On 
examination, his ears were clinically normal.  On 
audiological testing, his puretone hearing thresholds, in 
decibels, for the following frequencies were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
20
25
LEFT
0
0
10
35
45

The pure tone threshold average in the right ear was 11 
decibels, with speech discrimination ability of 100 percent 
correct, and the pure tone threshold average in the left ear 
was 23 decibels, with speech discrimination ability of 96 
percent correct.  The audiologist reported that the veteran's 
hearing in his right ear was normal.  The veteran had mild 
sensorineural hearing loss in his left ear.  Neither the 
medical examiner nor the audiologist attributed the veteran's 
left ear hearing loss to his in-service injuries in November 
1965 or to any other service-related disease or injury.

More recently dated VA outpatient treatment records and 
reports from private physicians contain no reference to the 
veteran's hearing loss.  Such records do not attribute any 
hearing disability to any in-service disease or injury.

A review of the entire record reveals no medical evidence 
which indicates that the veteran has current disability from 
hearing loss in his right ear.  Further, the record contains 
no competent medical evidence that the veteran's mild 
sensorineural hearing loss in his left ear is related to any 
disease or injury he incurred during his active military 
service.  The veteran's own assertions that his left ear 
hearing loss is related to the injuries he sustained during 
the in-service assault are afforded no probative weight in 
the absence of evidence that he has the expertise to render 
opinions about medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board concludes that the claim 
of entitlement to service connection for hearing loss is not 
well grounded.

II.  Skin Rashes, Warts, and Tinea Pedis Secondary to 
Herbicide Exposure

The veteran's service medical records contain no indication 
that he had complaints, diagnoses, or treatment for a skin 
disorder.  The report of the veteran's medical examination 
for separation from service indicates that his skin was 
clinically normal.  However, a disease associated with 
exposure to certain herbicide agents and listed in 38 C.F.R. 
§ 3.309(e) (1998) will be considered to have been incurred in 
service under the circumstances outlined in 38 C.F.R. 
§ 3.307(a)(6) even though there is no evidence of such 
disease during the period of service.

A veteran who, during active service, served in the Republic 
of Vietnam during the Vietnam era, and has a disease listed 
at 38 C.F.R. § 3.309(e), shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during service.  Diseases or 
disorders that have been positively associated with Agent 
Orange or other herbicide exposure are chloracne or other 
acneform diseases consistent with chloracne, porphyria 
cutanea tarda (PCT), acute and subacute peripheral 
neuropathy, Hodgkin's disease, non-Hodgkin's lymphoma, 
respiratory cancers, prostate cancer, multiple myeloma, and 
soft-tissue sarcomas.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(1998).

The Board notes that the list of disabilities in 38 C.F.R. 
§ 3.309(e) was amended during the course of this appeal to 
include prostate cancer and acute and subacute peripheral 
neuropathy.  See 61 Fed. Reg. 57589 (1996).  As to this claim 
for service connection for skin rashes, tinea pedis, and 
warts, the Board's consideration of the amended regulations 
is not prejudicial to the veteran, as the disorders added to 
the regulation do not pertain to skin disorders.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92) at 7-10.

The veteran had active military service from January 1962 to 
May 1966, but it is not clear from the limited service 
personnel records contained in the claims folder whether he 
had service in the Republic of Vietnam during the period from 
January 1962 to May 1975.  However, in this case, it is not 
necessary to decide if he had such service, as he has not 
presented evidence that he has a diagnosis of any of the 
aforementioned diseases or disorders associated with exposure 
to herbicides.  There is no record of complaints of, or 
treatment for, or symptomatology consistent with these 
diseases during or after his active service.  Furthermore, 
the Secretary of VA has formally announced that a presumption 
of service connection based on exposure to herbicide exposure 
in Vietnam is not warranted for certain conditions, 
specifically including leukemia, or for "any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted."  See 
59 Fed.Reg. 341 (Jan. 4, 1994); 61 Fed.Reg. 41442 (Aug. 8, 
1996).

Nonetheless, the veteran may still prevail in his claim 
regarding skin disorders if he can present competent medical 
evidence showing a nexus between herbicide exposure during 
service and his development of the skin disorders.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  I conclude, 
however, that the veteran has not presented a well-grounded 
claim for service connection for skin rashes, tinea pedis, 
and warts.  First, the record contain no medical evidence 
that he had a skin disorder during his active service.  
Second, the record contains no medical evidence that his 
current skin disorders are related to herbicide exposure 
during active service.  The veteran's own assertions that he 
has skin disorders, including skin rashes, tinea pedis, and 
wart, and that such disorders are related to exposure to 
Agent Orange in 1965, are afforded no probative weight.  See 
Espiritu, supra.

In the absence of medical evidence that the veteran has a 
disease which gives rise to the presumption of service 
connection, and in the absence of evidence that indicates an 
actual causal relationship between his claimed herbicide 
exposure and the development of the claimed skin disorders, 
the Board concludes that the claim for service connection for 
skin rashes, tinea pedis, and warts, claimed as secondary to 
exposure to Agent Orange, is not well grounded.

III.  Increased Rating for Fractures of the Mandible

The veteran has presented a well-grounded claim for a rating 
in excess of zero percent for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1998).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  
When utilizing the rating schedules, when an unlisted 
condition is encountered, the VA is permitted to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).  It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (1998).

As noted above, the veteran was injured during an assault and 
battery in early November 1965.  He sustained a transverse 
fracture of the left subcondylar area of the mandible and a 
compound fracture of the left mandible in the area of the 
21st and 22nd teeth.  The following day, he underwent a closed 
reduction of the fractured mandible.  Thereafter, he was air 
evacuated to the continental United States.  The veteran's 
jaw was immobilized for approximately one month.  This was 
followed by antibiotic therapy for eight days.  However, the 
first bicuspid remained loose and was extracted.  Otherwise, 
healing was described as uneventful.  Good functional 
occlusion was attained.  The fractures healed solidly.  
Reportedly, there was no limitation in function.  The veteran 
was discharge from a hospital as fit for duty.  In the report 
of the veteran's medical examination for separation from 
service, an examiner indicated that the veteran's mouth was 
clinically normal.  

The veteran was granted service connection for fractures of 
the mandible, including fracture of the left subcondylar 
area, by the RO's January 1995 rating decision.  A zero 
percent evaluation was assigned utilizing Diagnostic Code 
9903 by analogy.  Under that Diagnostic Code, nonunion of the 
mandible is rated on the degree on motion and relative loss 
of masticatory function.  Moderate loss of motion or 
masticatory function is rated 10 percent disabling.  Severe 
loss of motion or masticatory function is rated 30 percent 
disabling.

A review of the entire record does not show that the veteran 
has moderate loss of mandibular motion or masticatory 
function.  During a VA dental examination in November 1994, 
his current complaints were of bilateral numbness in his 
cheeks, bilateral numbness of the entire neck, and bilateral 
numbness of the base of the shoulders.  He also complained of 
numbness in the right temporal and occipital areas of his 
head.  He had numerous other musculoskeletal complaints, the 
onset of which were in June 1994.  The examiner reported 
objective findings of a normal dentulous mouth with four 
missing teeth, with no evidence of pain of a dental origin.  
Tenderness and pain resulted from palpation of both 
subauricular areas, submandibular areas, lateral cricoid 
areas, and supraorbital areas.  The gingiva on the lingual 
side of the mandibular alveolar ridge adjacent to the left 
cuspid areas were mildly painful to palpation.  Oral 
examination, palpation, pantograph, and bite-wing X-rays 
revealed normal function, normal ability to masticate, and no 
evidence of pain of dental original.  The reported diagnoses 
were atypical cranial nerve pain, possible spinal nerve pain, 
and spasm of the right posterior neck muscles.  Importantly, 
the examiner did not attribute the veteran's complaints of 
pain or numbness to the service-connected fractures.

More recently dated VA outpatient treatment records do not 
show treatment for any disability associated with residuals 
of fracture of the jaw.  When seen for complaints of joint 
pain in July 1996, the veteran reported having 
temporomandibular joint (TMJ) pain.  The examiner noted his 
history of broken jaw.  On physical examination, the TMJ was 
normal.  No diagnosis pertinent to the jaw was noted.

A review of the entire record yields no indication that the 
veteran's residuals of fracture of the mandible and left 
subcondylar area of the jaw are manifested by loss of motion 
or loss of masticatory function.  Therefore, the Board 
concludes that the criteria for a rating in excess of zero 
percent under Diagnostic Code 9903 have not been met.

The Board has considered the veteran's disability from 
residuals of jaw in the context of other diagnostic codes 
pertinent to the rating of disability associated with 
disorders of the mandible to determine if a higher rating is 
assignable pursuant to such other codes.  However, the record 
contains no indication that the veteran has malunion of the 
mandible (Diagnostic Code 9904) or limited motion of the 
temporomandibular articulation (Diagnostic Code 9905).  

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (1998).  The original injury has been 
reviewed and the functional impairment that can be attributed 
to pain or weakness has been taken into account.  See DeLuca 
v. Brown, 8 Vet App 202 (1998).  Although the veteran 
complains of pain, the VA examiner specifically noted that 
there was no evidence of pain of dental origin, and function 
and ability to masticate were normal.  The Board notes that 
the veteran has not alleged, nor does the record otherwise 
indicate, that his disability from residuals of fractures of 
the mandible is manifested by weakness, excess fatigability, 
pain on motion, incoordination of movement, loose motion, or 
loss of motion.  In short, the complaints of pain are not 
shown to produce limitation of function that would be 
compensable.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  In the absence of a showing of any loss of 
motion or loss of masticatory function, the veteran's 
disability from fractures of the mandible, as discussed 
above, does not approximate the criteria for the next higher 
evaluation.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  A whole range of schedular ratings, 
up to 100 percent, is provided for disability associated with 
disorders of the mandible, but the medical evidence reflects 
that the manifestations necessary to support such higher 
ratings are not present in this case.  Second, the Board 
finds no evidence of an exceptional disability picture in 
this case.  The veteran has not required hospitalization or 
frequent treatment for his jaw disorder, nor is it otherwise 
shown that the associated disability so markedly interferes 
with employment as to render impractical the application of 
regular schedular standards.  Finally, Board notes that there 
is no evidence that the impairment resulting solely from the 
residuals of fractures of the mandible warrants extra-
schedular consideration.  The Board concludes extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.

IV.  Service Connection for Cancer of the Prostate and for 
Acute and Subacute Peripheral Neuropathy

In a January 1997 rating decision, the RO denied service 
connection for cancer of the prostate and for acute and 
subacute peripheral neuropathy, claimed as due to exposure to 
Agent Orange.  The veteran filed a notice of disagreement 
(NOD) in August 1997 concerning this action.  The RO issued a 
statement of the case (SOC) concerning these issues in May 
1998.  The veteran did not file a substantive appeal 
concerning these issues.  Consequently, they are not before 
the Board on appeal.  

Appellate review of a RO decision is initiated by a NOD and 
"completed by a substantive appeal after a statement of the 
case is furnished . . . ." 38 U.S.C.A. § 7105(a) (West 
1991). An appeal consists of a timely filed NOD in writing, 
and after a SOC has been furnished, a timely filed 
substantive appeal. 38 C.F.R. § 20.200 (1998).  An NOD is a 
written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction.  38 C.F.R. § 20.201 (1998). A substantive 
appeal consists of a properly completed VA Form 9 "Appeal to 
the Board of Veterans' Appeals," or correspondence 
containing the necessary information. 38 C.F.R. § 20.202 
(1998).  A substantive appeal must be filed within 60 days of 
the date that the agency of original jurisdiction mails the 
SOC to the appellant, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later. 38 
C.F.R. § 20.302(b) (1998).  A substantive appeal postmarked 
prior to the expiration of the applicable time period will be 
accepted as timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by VA. 38 
C.F.R. § 20.305 (1998).

In this case, as the SOC was issued on May 12, 1998, the 
veteran had until July 12, 1998, within which to file his 
substantive appeal concerning the denial of service 
connection for prostate cancer and for acute and subacute 
peripheral neuropathy; January 16, 1998, was the expiration 
of one year after he was notified of the January 1997 rating 
decision, therefore, July 12, 1998, is the later of the two 
dates.  The record before the Board does not contain a 
substantive appeal as to these two issues, nor a timely 
request for an extension of time within which to file a 
substantive appeal.  

The Court has held that it was proper for the Board to 
dismiss the appeal of a veteran who did not file a timely 
substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal. See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a notice of disagreement and a formal 
appeal.  Id. at 555.

The Board concludes that there is no appeal pending before it 
concerning the issues of service connection for prostate 
cancer and for acute and subacute peripheral neuropathy.



ORDER

Service connection for hearing loss and skin disorders, 
including skin rashes, tinea pedis, and warts, is denied.

A compensable rating for residuals of fracture of the 
mandible is denied.

The appeal for service connection for prostate cancer and for 
acute and subacute peripheral neuropathy is dismissed.


REMAND

The veteran has perfected an appeal from a September 1996 
rating decision in which the RO denied entitlement to service 
connection for fibromyalgia.  Recently dated records of VA 
and private medical treatment indicated that he may have 
current disability from fibromyalgia.  Two private physicians 
have suggested that the veteran's disability from 
fibromyalgia may be related to the trauma he sustained in the 
beating he underwent in service.  However, one such physician 
also suggested that the etiology of the veteran's 
fibromyalgia was a viral syndrome in 1990.  The other also 
suggested that the veteran's fibromyalgia was caused by 
stress.  Further, the report of a recent VA psychological 
testing suggests that the veteran has conversion disorder or 
somatoderm pain disorder.

The veteran has submitted a copy of a brochure which 
indicates that one of the common symptoms of fibromyalgia is 
frequent changes in visual acuity.  The veteran has asserted 
that he is entitled to service connection for blurred vision 
secondary to the trauma he sustain during the in-service 
beating in November 1965.  The Board notes that the veteran 
has had diminished visual acuity since the time of his entry 
into service.  At that time, he reported that he had worn 
glasses since 1955.  The claim of entitlement to service 
connection for blurred vision is inextricably intertwined 
with the issue of entitlement to service connection for 
fibromyalgia.

The Board is of the opinion that a remand is necessary to 
determine the diagnosis of the veteran's musculoskeletal and 
vision complaints and to determine whether there is a nexus 
between the disorders diagnosed and a disease or injury he 
incurred during his active military service.  Pursuant to 
this remand, the RO will be scheduling a VA examination.  The 
veteran is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1998).

In addition, the Board notes that the veteran's January 1996 
NOD included the issue of service connection for residuals of 
radiation exposure, which the RO had denied in the January 
1995 rating decision.  The RO indicated in the January 1996 
SOC, however, that 

Because you have furnished information 
verifying participation in Nuclear 
testing in the Pacific, we are not 
accepting this part of your statement as 
a notice of disagreement.  Additional 
development is being taken and you will 
be advised when any decision is made.  

The RO issued a letter dated June 19, 1996, requesting 
additional evidence from the veteran concerning the claim 
that a skin disorder and an immune system disorder were 
radiogenic diseases.  Although 38 U.S.C.A. § 7105(d)(1) 
provides that the RO will take such development or review 
action as it deems proper upon receipt of a NOD, if such 
action does not resolve the disagreement either by granting 
the benefit sought or through withdrawal of the NOD, the RO 
should prepare a SOC.  In this case, neither withdrawal of 
the NOD nor issuance of an SOC occurred.  

As to dental conditions, service connection will be granted 
for disease or injury of individual teeth and the investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by service.  38 C.F.R. § 3.381(a) (1998).  As to 
each noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e) 
(1998).  The significance of finding a dental condition is 
due to service trauma is that a veteran will be eligible for 
VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c) (1998).  Dental conditions, such as 
replaceable missing teeth, are not considered disabling and 
may be service connected only for the purpose of entitlement 
to VA treatment.  38 C.F.R. § 4.149 (1998).  The record does 
not reflect, however, that the RO has made a determination as 
to whether the veteran has any lost teeth due to in-service 
dental trauma under 38 C.F.R. § 3.381.  Rather, the RO merely 
indicated that claims for dental treatment are normally 
handled by a VA medical center, and that claims for service 
connection for conditions that are noncompensable are 
referred to the VA Medical Center outpatient dental clinic 
for evaluation.  

To ensure that VA has met its due process obligations and its 
duty to assist the appellant in developing the facts 
pertinent to the claim, the case is REMANDED to the RO for 
the following action:

1.  The veteran should be afforded a VA 
rheumatology examination to determine if 
he has current disability from 
fibromyalgia.  If a clear diagnosis of 
fibromyalgia is made, the examiner should 
express an opinion whether it is as 
likely as not that the cause of the 
veteran's fibromyalgia was the trauma he 
sustained in the November 1965 beating he 
underwent during his active military 
service.  If it cannot be determined 
whether such a relationship exists, the 
examiner should so indicate and explain.  
Any clinically identified residuals of 
his in-service trauma should be 
specifically described.  If a diagnosis 
of fibromyalgia is made, the examiner 
should express an opinion whether it is 
as likely as not that the veterans 
complaints of blurred vision are a 
symptom of his fibromyalgia.  All 
indicated tests and diagnostic studies 
must be performed.  The claims folder 
should be made available and be reviewed 
by the examiner.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again adjudicate 
the claims of service connection for 
fibromyalgia and for blurred vision.  If 
any of these benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental SOC and given the 
opportunity to respond thereto.

3.  The RO should determine whether the 
veteran has any lost teeth due to dental 
trauma, i.e., the incident in which his 
jaw was fractured.  See 38 C.F.R. 
§ 3.381.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental SOC and given the 
opportunity to respond thereto.

4.  The RO should issue a SOC concerning 
the issue of entitlement to service 
connection for residuals of exposure to 
radiation and give the appellant and the 
representative an opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

